ORDER

PER CURIAM.
AND NOW, this 6th day of August, 2012, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the following issue:
Did the trial court err in imposing a life sentence without parole for the crime of [second] [d]egree [m]urder?
The parties are DIRECTED to address the following related issues:
1. Whether the holding in Miller v. Alabama [ — U.S. -], 132 S.Ct. 2455 [188 L.Ed.2d 407] (2012), that a juvenile convicted of a homicide offense cannot be sentenced to life imprisonment without parole unless there is consideration of mitigating circumstances by a judge or jury, retroactively applies to an inmate serving such sentence when the inmate has exhausted his direct appeal rights and is proceeding under the Post Conviction Relief Act.
2. If Miller v. Alabama [— U.S. -], 132 S.Ct. 2455 [183 L.Ed.2d 407] (2012), is determined to have retroactive effect, what is the appropriate remedy under the Pennsylvania Post Conviction Relief Act for a defendant who was sentenced to a mandatory term of life imprisonment without the possibility of parole for a murder committed when the defendant was under the age of eighteen?
Allocatur is DENIED as to all remaining issues.
This matter is to be listed for argument at the next scheduled session, with an expedited briefing schedule. Appellant’s brief is due August 24, 2012; appellee’s brief is due September 7, 2012. No reply briefs will be accepted. Given the expedited schedule, no briefing extensions will be entertained.